             Case
              Case1:19-cv-09348-LLS
                   1:19-cv-09348-LLS Document
                                      Document15-2 Filed01/21/21
                                               17 Filed  01/20/21 Page 1 of 7
                                                                              ·usoc so~,,
                                                                               D0Cl?\1ENT
                                                                               ELECTRO\ICALL Y FILED
                              UNITED STATES DISTRICT COURT
                                                                               DOC #: _ _ ___,___,,----
                             SOUTHERN DISTRICT OF NEW YORK
                                                                               DATE FILED:    ;/z;/2-1
SANDRA GONZALEZ,
                                                            Case No.: 1:19-cv-09348
                                Plaintiff,
                                                               STIPULATED ORDER OF
            -against-                                            CONFIDENTIALITY

GALLERIA MALL AT WHITE PLAINS, WP
GALLRIA REALTY LP and SCHINDLER
ELEV A TOR CORPORATION,

                                 Defendants.



            In order to preserve and maintain the confidentiality of protected confidential,

commercial and proprietary information to be produced by the parties in this action, it is hereby

stipulated and agreed by the parties through their respective counsel, subject to the approval of

the Court, that the following Stipulated Order of Confidentiality be so-ordered:

            1.      Documents to be produced by the parties in this litigation which contain

confidential information shall hereafter be referred to as "Protected Documents." Any document

or any information designated as "Subject to Protective Order," "Confidential," or other similar

language in accordance with the provisions of this Order shall only be used, shown or disclosed

as provided in this Order.

                    2.    As used in this Order, the term "documents" means all written material,

photos, videos, and all other tangible items, produced in whatever format ( e.g., hard copy,

electronic, digital, etc.) and on whatever media (e.g., hard copy, videotape, computer diskette,

CD-ROM, DVD, hard drive or otherwise).




5729485-1
             Case
              Case1:19-cv-09348-LLS
                   1:19-cv-09348-LLS Document
                                      Document15-2 Filed01/21/21
                                               17 Filed  01/20/21 Page
                                                                   Page23ofof78




            3.    The burden of proving that a Protected Document contains confidential technical

and/or medical information is on the party asserting that said material constitutes a Protected

Document. Prior to designating any material as "Confidential", a party must make a bona fide

determination that the material is, in fact, trade secrets, confidential technical information or

other commercially sensitive information. If a party disagrees with the "Confidential"

designation of any document, the party will so notify the designating party in writing. If the

parties are unable to agree, they will then timely apply to this Court to set a hearing for the

purpose of establishing that said document is confidential. Any document so marked as

"Confidential" will continue to be treated as such pending determination by the Court as to its

confidential status.

            4.    The designation of Protected Documents may be made by marking or placing the

notice "Confidential" or "Subject to Protective Order" or substantially similar notice, on the

document, or, where a copy of the original document is to be produced, on that copy. For the

purposes of this Order, all of plaintiffs medical records shall be considered Confidential and

need not be so designated by any further marking by the parties.

            5.    Protected Documents and any copies thereof received pursuant to paragraph 6

below shall be maintained confidential by the receiving party, his/her attorney, other

representatives, and expert witnesses, and shall be used only for this litigation and in preparation

for the trial of this matter, subject to the limitations set forth herein.

            6.    Protected Documents shall be disclosed only to a "Qualified Person." Qualified

Persons are limited to:

                   a.     Counsel of Record for the parties, and the parties;




                                                    2

5729485-1
                                             15-2Filed
             Case 1:19-cv-09348-LLS Document 17     Filed 01/20/21Page
                                                        01/21/21    Page 4 of
                                                                       3 of 78



                  b.     Non-technical and clerical staff employed by Counsel of Record and

                  involved in the preparation and trial of this action;

                  c.     Experts and non-attorney consultants retained by the parties for the

                  preparation or trial of this case, provided that no disclosure shall be made to any

                  expert or consultant who is employed by a competitor of designating party; and

                  d.     The Court, the Court's staff, witnesses, and the jury in this case.

            7.    Counsel for each party must make reasonable efforts to insure the individuals

described in paragraphs 6(b) and 6( c) above are "Qualified Persons."

            8.    Before receiving access to any Protected Document or the information

contained therein, each person described in paragraphs 6(b) and 6( c) above shall execute a

"Written Assurance" in the form contained in Exhibit A, attached hereto. Counsel for the parties

shall retain each such executed "Written Assurance" and shall keep a list identifying (a) all

persons described in paragraphs 6(b) and 6( c) above to whom Protected Documents have been

disclosed, and (b) all Protected Documents disclosed to such persons.

            9.    As the Protected Documents may only be distributed to "Qualified Person,"

counsel for the parties, and all persons described in paragraph 6 above, may not post Protected

Documents on any website or internet accessible document repository, including this Court's

ECF system.

            10.   To the extent that Protected Documents or information obtained therefrom are

used in the taking of depositions and/or used as exhibits at trial, such documents or information

shall remain subject to the provisions of this Order, along with the transcript pages of the

deposition testimony and/or trial testimony dealing with the Protected Documents or

information.


                                                    3

5729485-1
             Case
             Case 1:19-cv-09348-LLS Document
                                    Document 15-2 Filed01/21/21
                                             17 Filed   01/20/21 Page
                                                                  Page4 5
                                                                        ofof
                                                                           78



            11.   All documents that are filed with the Court that contain any portion of any

Protected Document or information taken from any Protected Documents shall be filed under

seal in accordance with the Court's rules regarding the filing of documents subject to a

confidentiality order. To the extent the Protected Document is filed in hard copy it shall be

submitted to the Court in an envelope which shall be endorsed with the title of the action to

which it pertains, an indication

of the nature of the contents of such sealed envelope or other container, the phrase "Subject to

Stipulation and Order of Confidentiality," and a statement substantially in the following form:

"This envelope or container shall not be opened without order of the Court, except by officers of

the Court and counsel of record, who, after reviewing the contents, shall return them to the clerk

in a sealed envelope or container."

            12.   Any court reporter or transcriber who reports or transcribes testimony m this

action shall agree that all "Confidential" information designated as such under this Order shall

remain "Confidential" and shall not be disclosed by them, except pursuant to the terms of this

Order, and that any notes or transcriptions of such testimony (and any accompanying exhibits)

will be retained by the reporter or delivered to counsel of record.

            13.   Counsel for the parties shall not be required to return the Protected Documents to

the designating party after the conclusion of his case. Counsel may retain the documents

pursuant to the terms of this Order or destroy them at a later date, providing written notice to the

designating party upon doing so.




                                                   4

5729485-1
             Case 1:19-cv-09348-LLS Document
             Case 1:19-cv-09348-LLS Document 17
                                             15-2Filed
                                                   Filed 01/20/21 Page
                                                       01/21/21    Page  6 of
                                                                       5 of 78



            14.    To the extent that any party is requested to produce documents it feels should not

be subject to the sharing provisions of this protective order, all parties hereby reserve the right to

subsequently request that the parties enter into a non-sharing protective order prior to the

production of any such documents.

            15.    Inadvertent or unintentional production of documents or information containing

information which should have been designated as ''Confidential" shall not be deemed a waiver

in whole or in part of the party's claims of confidentiality.

            16.    This Stipulation and Order of Confidentiality may not be waived, modified,

abandoned or terminated, in whole or part, except by an instrument in writing signed by the

parties and so-ordered by the Court. If any provisions of this Stipulated Order of Confidentiality

shall be held invalid for any reason whatsoever, the remaining provisions shall not be affected

thereby.

            17.    After termination of this litigation, the provisions of this Order shall continue to

be binding. This Court retains and shall have jurisdiction over the parties and recipients of the

Protected Documents for enforcement of the provisions of this Order following termination of

this litigation.

            18.    This Stipulated Order of Confidentiality shall be binding upon the parties hereto,

upon their attorneys, and upon the parties' and their attorneys' successors, executors, personal

representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,

employees, agents, independent contractors, or other persons or organizations over which they

have control.

            19.    All persons described in paragraph 6 above shall not under any circumstance sell,

offer for sale, advertise, or publicize either the Protected Documents and the Confidential


                                                     5

5729485-1
               Case
               Case 1:19-cv-09348-LLS
                    1:19-cv-09348-LLS Document
                                      Document 15-2 Filed01/21/21
                                               17 Filed   01/20/21 Page
                                                                    Page6 7ofof
                                                                              78



information contained therein or the fact that such persons have obtained Protected Documents

and Confidential information.

SO STIPULATED AND AGREED.

Dated: New York, New York
      - Dmm:rh:w-- -- ' ~
       '
BUZIN & B                 AN, P.C.                CONNELL FOLEY LLP
            (f'j.       /I     '
By:                 {U,t7 .1 ~t,·                 By:_[o.w1~J.~---
           Heath Buzin, Esq.~...... .                  Catherine G. Bryan, Esq.
           Attorneys for Plaintiff,                    Attorneys for Defendant,
           Sandra Gonzalez                             Schindler Elevator Corporation
           108 West 39th Street, Suite 600             One Newark Center
           New York, New York 10018                    1085 Raymond Blvd., 19th Floor
           (212) 580-6500                              Newark, New Jersey 07102
                                                       (973) 436-5800

WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP

By:             ~
            Joseph Laird
            Attorneys for WP Galleria Realty LP
            d/b/a Galleria at White Plains
            113 3 Westchester A venue
            White Plains, New York 10604
            (914) 323-7000




SO ORDERED:



Hon. Louis L. Stanton, U.S.D.J.

                             L/1..1/1.t



                                                  6

5729485-1
             Case
             Case 1:19-cv-09348-LLS
                  1:19-cv-09348-LLS Document
                                    Document15-2 Filed01/21/21
                                             17 Filed  01/20/21 Page
                                                                 Page7 8ofof7 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SANDRA GONZALEZ,
                                                          Case No.: 1: l 9-cv-09348
                                  Plaintiff,
                                                                       EXHIBIT A
            -against-

GALLERIA MALL AT WHITE PLAINS,
WP GALLERIA REALTY LP and SCHINDLER
ELEVATOR CORPORATION,


                   Defendants.

            State of - - - - - - - - -

            County of- - - - - - - -


        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , declares under the penalty of perjury
that the following statements are true and correct:

       1.       I have read the Stipulated Order of Confidentiality attached hereto and I
understand its terms and meanings.

        2.     I agree that my signature below submits me to the jurisdiction of the United States
District Court for the Southern District of New York in which the action of Sandra Gonzalez v.
Galleria Mall at White Plains, WP Galleria Realty LP and Schindler Elevator Corporation,
Case No. 1: 19-cv-093 48, is pending, and binds me to the provisions of the Stipulated Order of
Confidentiality, including to all promises undertaken in the Order, as if originally agreed by me.

            Further Affiant sayeth not.

            This the _ _ day of _ _ _ _ , 2020


                                                            Affiant

Sworn to before me this

_ _ day of _ _ _ _ 2020.


Notary Public
                                                 7

5729485-1
